DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 03 March 2021.
Claims 5, 7, and 40 have been cancelled by Examiner’s Amendment.
Claims 1, 6, 8–9, 11–12, 14–16, 27, 29, 31, 33, and 39 have been amended by Examiner’s Amendment.
Claims 42–45 have been added by Examiner’s Amendment.
Claims 1, 3–4, 6, 8–9, 11–12, 14–16, 27, 29, 31, 33, 39, and 42–45 are pending and have been allowed.
Information Disclosure Statement
The Information Disclosure Statements filed 17 December 2020 and 12 April 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a communication with Arun Jayachandran on 23 April 2021.
The claims have been amended as follows:
1. (Currently Amended) A method executable by at least one processor of at least one computer for electronic order processing, the method comprising:

wirelessly receiving a set of data including biometric data of the first user from the personal digital key;
authenticating the personal digital key based on the received set of data;
authenticating a first biometric sample provided by the first user against the received set of data;
responsive to authenticating the first biometric sample provided by the first user against the received set of data, receiving, from the personal digital key within the predetermined range associated with the physical location of the merchant, a favorite order associated with the merchant
determining an initial order based on the favorite order;
causing presentation, on a display of the mobile computing and communication device, of the initial order;
causing presentation, on the display of the mobile computing and communication device, of a prompt to confirm the initial order;
authenticating a second biometric sample provided by the first user against the received set of data;
responsive to authenticating the second biometric sample provided by the first user against the received set of data, receiving, from the mobile computing and communication device, a communication confirming intent to complete an order of the initial order
subsequent to receiving the communication confirming intent to complete the order of the initial order, fulfilling the order.
5. (Canceled).
6. (Currently Amended) The method of claim 1, further comprising:


subsequent to authenticating the second biometric [[input]] sample against the received set of data, receiving payment information.
7. (Canceled).
8. (Currently Amended) The method of claim [[7]] 3, wherein processing the rewards further comprises maintaining a rewards count.
9. (Currently Amended) The method of claim [[5]] 1, comprising sending the order for display on a merchant interface device.
11. (Currently Amended) The method of claim [[5]] 1, wherein fulfilling the order includes receiving a payment selection.
12. (Currently Amended) The method of claim [[5]] 1, comprising storing the favorite order from the personal digital key, including customer information in a customer database.
14. (Currently Amended) The method of claim [[5]] 1, wherein sample provided by the first user comprises 
1, comprising establishing a secure communication channel between the personal digital key and a reader, and wherein a profile is sent from the personal digital key to the reader.
16. (Currently Amended) The method of claim [[6]] 1, wherein sample provided by the first user comprises 
27. (Currently Amended) The method of claim [[6]] 1, further comprising:
displaying a request for the second biometric [[input]] sample on a customer interface device.
29. (Currently Amended) The method of claim[[ 5]] 1, further comprising:
displaying a request for the first biometric [[input]] sample on the mobile computing and communication device.
31. (Currently Amended) The method of claim [[5]] 1, wherein the first biometric [[input]] sample is received and authenticated at the personal digital key.   
33. (Currently Amended) The method of claim[[ 6]] 1, further comprising:
displaying a request for the second biometric [[input]] sample on the mobile computing and communication device.
39. (Currently Amended) The method of claim 1, wherein receiving the communication confirming the 
accumulating one or more metrics while the personal digital key is within the predetermined range, the one or more metrics describing a location of the personal digital key within the predetermined range over time;

determining based on the path of the personal digital key that the first user intends to complete the order.
40. (Canceled).
42. (New) A system for electronic order processing, the system comprising:
one or more processors;
a memory including instructions that, when executed by the one or more processors, causes the system to:
receive an input that a personal digital key is within a predetermined range, the predetermined range associated with a physical location of a merchant, the personal digital key associated with a first user and integrated into a mobile computing and communication device;
wirelessly receive a set of data including biometric data of the first user from the personal digital key;
authenticate the personal digital key based on the received set of data;
authenticate a first biometric sample provided by the first user against the received set of data;
responsive to authenticating the first biometric sample provided by the first user against the received set of data, receive, from the personal digital key within the predetermined range associated with the physical location of the merchant, a favorite order associated with the merchant, the favorite order stored on the personal digital key;
determine an initial order based on the favorite order;

cause presentation, on the display of the mobile computing and communication device, of a prompt to confirm the initial order;
authenticate a second biometric sample provided by the first user against the received set of data;
responsive to authenticating the second biometric sample provided by the first user against the received set of data, receive, from the mobile computing and communication device, a communication confirming intent to complete an order of the initial order; and
subsequent to receiving the communication confirming intent to complete the order of the initial order, fulfill the order.
43. (New) The system of claim 42, wherein the instructions, when executed by the one or more processors, further cause the system to process rewards based on the order.
44. (New) The system of claim 43, wherein to process the rewards, the instructions, when executed by the one or more processors, further cause the system to maintain a rewards count.
45.  (New) The system of claim 42, wherein the instructions, when executed by the one or more processors, further cause the system to send the order for display on a merchant interface device.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
Prior art to Beane (US 2003/0163388 A1), Giobbi et al. (US 2007/0260883 A1) (“Giobbi”), Harper (US 2006/0190413 A1), Elston et al. (US 2002/0143655 Al) (“Elston”), Beenau et al. (US 2009/0125401 A1) (“Beenau”), Iannacci (US 2002/0062249 A1), and Berardi 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685